Case 0:20-cv-60416-RS Document 24-16 Entered on FLSD Docket 05/21/2020 Page 1 of 7




                   EXHIBIT 16
Case 0:20-cv-60416-RS Document 24-16 Entered on FLSD Docket 05/21/2020 Page 2 of 7




    We use cookies. Learn MoreAccept
                                                                                      WELCOME
    BROWSE
                                                                                         LOGIN




    The United States Law Week



    Short-Benched U.S. Trial Courts Face Post-Pandemic
    Crisis (1)
    BY MADISON ALDER

    April 9, 2020, 8:51 AM; Updated: April 9, 2020, 7:16 PM

        Listen



       Virus-caused backlog threatens to put courts short of judges in a bind

       Washington, California courts have high number of ‘judicial emergencies’


    Ricardo S. Martinez, chief judge for the federal trial court covering Seattle and
    Tacoma, Washington, was already dealing with an emergency before the coronavirus
    pandemic hit: ﬁve of its seven authorized judgeships are vacant.

    All of those vacancies on his court, the U.S. District Court for the Western District of
    Washington, are considered “judicial emergencies” a term given to vacancies that
    increase the workload of the remaining judges.

    The pandemic—which hit the greater Seattle area early and hard, forcing the ﬁrst
    hearing cancellations a month ago—stands to make that situation worse.

    Courts across the country have since implemented measures to limit in-person
    interactions, suspending jury trials, oral arguments and other non-emergency in-
    court proceedings. But when the pandemic is over and those postponed proceedings
    start getting scheduled again, courts like Martinez’s, with a high percentage of judicial
    vacancies, will be among the least equipped to deal with the backlog.

    Although there was an overall decrease in the number of federal trial court cases still
    pending at the end of 2019 when compared with the previous year, both Martinez’s
Case 0:20-cv-60416-RS Document 24-16 Entered on FLSD Docket 05/21/2020 Page 3 of 7



    district and the one with the highest number of judicial emergencies, the Central
    District of California, had more open cases than they did at the same time in 2018.

    And without judicial nominees already in the pipeline, Martinez told Bloomberg Law,
    help is a long way oﬀ. Federal judges are nominated by the president and approved
    by the Senate, a process that can take months.

    “The way I look at it, especially now with this pandemic, I don’t think we’re going to be
    getting more bodies in the door to help us until 2021 at the earliest,” Martinez said.
    More likely, those nominees would be approved in late 2021 or early 2022, he said, “in
    the meantime, that puts us in a real bind.”

    Washington’s Western District, like many courts waiting for judgeships to be ﬁlled,
    relies heavily on judges who have taken a form of semi-retirement known as “senior
    status” to handle cases. In average districts, about 20% of cases are handled by senior
    judges, but in the Western District, Martinez estimates senior judges account for
    about 67% of the caseload.

    In order for the court to handle the caseload that will follow the pandemic “we’re
    going to need to put a lot more pressure on our judges, especially our senior judges,
    who worked so hard to be able to reduce their schedules and now they can’t,”
    Martinez said.

    Martinez and Richard A. Jones, the other remaining active judge in the district, were
    appointed by George W. Bush in 2003 and 2007, respectively. Both are eligible for
    retirement themselves.
Case 0:20-cv-60416-RS Document 24-16 Entered on FLSD Docket 05/21/2020 Page 4 of 7




    Politics at Play
    President Donald Trump has made good on his 2016 campaign promise to appoint
    conservatives to the federal bench, nearing 190 federal district and appeals court
    appointees, and two Supreme Court justices. But he and Senate Majority Leader Mitch
    McConnell (R- Ky.) have moved more swiftly on nominees for appeals court and states
    with two Republican senators.

    That’s left the overwhelming majority of district court-level vacancies in states with at
    least one Democratic senator. Of the 44 federal trial court vacancies considered
    judicial emergencies, 35 are in so-called blue states, states with two Democratic
    senators. One of those is Washington, represented by Patty Murray and Maria
    Cantwell.

    While the Republican-led Senate eliminated the “blue slip” rule, which requires
    approval of nominees from both home state senators, for appeals court picks, that
    rule remains very much alive for district court nominees, making negotiations with
    those senators essential to move nominations forward.

    Some states, such as New York and Illinois, have found some success getting their
    nominees through, but others, like Washington and California, haven’t had a single
Case 0:20-cv-60416-RS Document 24-16 Entered on FLSD Docket 05/21/2020 Page 5 of 7



    one appointed by Trump. And that’s where the bulk of emergencies are.

    The Western District of Washington has the highest ratio of vacancies to authorized
    judgeships in the U.S., and the Central District of California—which encompasses Los
    Angeles and Santa Ana—with its 27 authorized judgeships and one temporary
    posting, has the highest number of judicial emergencies, 10.

    California Emergencies
    Central District of California Chief Judge Virginia A. Phillips on April 6 asked the U.S.
    Court of Appeals for the Ninth Circuit, which it operates under, to suspend Speedy
    Trial Act deadlines to relieve the “signiﬁcant backlog of trials” she said the court
    anticipates it will have after the pandemic is over.

    “This is critical for us, given that all ten of our district judge vacancies have been
    declared judicial emergencies, and that we have an extremely heavy caseload,”
    Phillips said in an email to Bloomberg Law.

    Each active judge on California’s Central District currently handles over 1,000
    weighted cases, which is almost double the national average of 535 weighted ﬁlings
    per judgeship, Phillips said in the letter to the Ninth Circuit.

    The Eastern District of California—which has two judicial vacancies, both of which are
    considered emergency ﬁlls, and a total of six seats—made a similar request April 8,
    asking the Ninth Circuit to delay the deadlines under the Speedy Trial Act for up to a
    year beyond the end of the pandemic.

    “The COVID-19 pandemic has exacerbated our pre-existing emergency such that there
    simply are no other options for alleviating our calendar congestion, despite the many
    steps we have been taking to manage the current crisis since its onset,” Eastern
    District Chief Judge Kimberly J. Mueller said in the letter.

    Mueller’s court covers the state’s capital of Sacramento and is the largest of the four
    federal districts in California. But even if its judgeships were ﬁlled, the district—which
    is approaching 8.5 million residents—would still be facing a shortage, she said. The
    Judicial Conference, the judiciary’s policy making body, recommended giving the
    district ﬁve additional seats in its most recent report to Congress, the judge said.

    Some Judges Coming
    But unlike the Western District of Washington and the Eastern District of California,
    the Central District of California currently has eight nominees in the pipeline, some of
Case 0:20-cv-60416-RS Document 24-16 Entered on FLSD Docket 05/21/2020 Page 6 of 7



    whom have been waiting since 2018 for approval. Philips wrote to the White House
    and lawmakers asking them to act on nominees in October.

    Of those nominees, three cleared the Senate Judiciary Committee one week before
    the World Health Organization declared the coronavirus outbreak a pandemic and
    are waiting to be brought up for a vote when the senate returns.

    California senators Dianne Feinstein and Kamala Harris “have generated this crisis by
    refusing to allow highly-qualiﬁed nominees to move forward,” Doug Andres, a
    spokesman for McConnell told Bloomberg Law in an emailed statement.

    When asked about the timeline for the three California nominees awaiting action by
    the full Senate, Andres said, “We’ll process them with all deliberate speed.”

    “Senator Harris has worked diligently to identify and vet numerous candidates to the
    federal bench,” her spokeswoman, Meaghan Lynch, said in an emailed statement,
    citing the three Central District nominees awaiting a ﬂoor vote. “Senator Harris is also
    continuing to work to advance more qualiﬁed candidates through the Senate
    conﬁrmation process,” Lynch said.

    A spokesman for Feinstein declined to comment.

    Lifeline Gone
    For the Western District of Washington, help that was once oﬀered might never
    come.

    Before the pandemic, Martinez said he heard from judges on the Eastern District of
    Washington and the Ninth Circuit who volunteered to help the district with its
    caseload. But that oﬀer might not still be there when every court has more cases than
    usual to deal with.

    “However long we’re down, all those trials, every in court hearing that would have
    normally been scheduled, criminal and civil, have been pushed down the line,” the
    judge said. “New criminal ﬁlings have slowed a bit but not stopped. Civil lawyers have
    been working from home and new cases are still being ﬁled. All of that is piling on top
    of the current workload so, yes, after this is over all districts will be very busy.”

    (Updates with letter from chief judge of the Eastern District of California.)

    To contact the reporter on this story: Madison Alder in Washington at
    malder@bloomberglaw.com
Case 0:20-cv-60416-RS Document 24-16 Entered on FLSD Docket 05/21/2020 Page 7 of 7



    To contact the editors responsible for this story: Jessie Kokrda Kamens at
    jkamens@bloomberglaw.com; Andrew Harris at aharris@bloomberglaw.com; John
    Crawley at jcrawley@bloomberglaw.com


    To read more articles log in. To learn more about a
    subscription click here.

                 Madison Alder
                 Reporter




                                                        TOP


    MORE INFORMATION

    Do Not Sell My Info (CA)
    About Us
    Contact Us
    pro.bloomberglaw.com



    The United States Law Week




    Terms of Service                                       Privacy Policy
    Copyright                                              Accessibility

    © 2020 The Bureau of National Affairs, Inc. All Rights Reserved
